PER CURIAM.
Claritha Bouknight appeals the district court’s order denying her motion for a new trial following a jury verdict in favor of Columbia Hotel Associates and Interstate Management and Investment Corp. on her hostile work environment claims arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.2001). We have reviewed the record and the district *865court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Bouknight v. Columbia Hotel Assocs., No. CA-00-896-17-3 (D.S.C. Nov. 29 & Dec. 18, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.